Name: Commission Regulation (EC) No 242/97 of 10 February 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: economic policy;  animal product;  Europe;  consumption
 Date Published: nan

 Avis juridique important|31997R0242Commission Regulation (EC) No 242/97 of 10 February 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 040 , 11/02/1997 P. 0014 - 0014COMMISSION REGULATION (EC) No 242/97 of 10 February 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas Article 1 (1) of Commission Regulation (EC) No 2368/96 (3), as last amended by Regulation (EC) No 205/97 (4), lays down the list of additional products that may be bought in; whereas, as a result of the significant fall in prices for the carcases of young bovine animals in conformation class O in Germany due to the occurrence of new cases of BSE, the list of eligible classes for that Member State should be temporarily extended to include that class;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2368/96 is amended as follows:In Article 1 (1) (a), after the list of additional products eligible in Ireland, the following text is inserted:'GERMANY- category A, classes O2 and O3`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from the first invitation to tender opened in February 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 323, 13. 12. 1996, p. 6.(4) OJ No L 33, 4. 2. 1997, p. 5.